 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    PETER C. CRUZ,                                 1:18-cv-01360-JLT (HC)
12                       Petitioner,                 ORDER AUTHORIZING
                                                     IN FORMA PAUPERIS STATUS
13           v.
14    BRANDON PRICE,
15                       Respondent.
16

17          Petitioner is a civil detainee proceeding pro se in a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. ' 2241. Petitioner filed his petition on September 21, 2018. Individuals

19   detained pursuant to California Welfare and Institutions Code ' 6600 et seq. are civil detainees

20   and are not prisoners within the meaning of the Prison Litigation Reform Act. Page v. Torrey,

21   201 F.3d 1136, 1140 (9th Cir. 2000). Petitioner is hereby AUTHORIZED to proceed in forma

22   pauperis. The Court will screen the petition in due course.

23
     IT IS SO ORDERED.
24
        Dated:     October 3, 2018                             /s/ Jennifer L. Thurston
25
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
